  Case 20-01005        Doc 32      Filed 05/15/20 Entered 05/15/20 16:32:55           Desc Main
                                     Document     Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MAINE


In re:
                                                  Chapter 11
Penobscot Valley Hospital,                        Case No. 19-10034

                            Debtor


Penobscot Valley Hospital,

                            Plaintiff
  v.                                              Adv. Proc. No. 20-1005

Jovita Carranza, in her capacity as
Administrator for the United States
Small Business Administration,

                            Defendant



In re:
                                                  Chapter 11
Calais Regional Hospital,                         Case No. 19-10486

                            Debtor


Calais Regional Hospital,

                            Plaintiff
  v.                                              Adv. Proc. No. 20-1006

Jovita Carranza, in her capacity as
Administrator for the United States
Small Business Administration,

                            Defendant


                                        PRETRIAL ORDER

         During a pretrial status conference in these consolidated adversary proceedings on May 15,

2020, the Court altered certain pretrial deadlines and discussed other pretrial matters with the
  Case 20-01005       Doc 32     Filed 05/15/20 Entered 05/15/20 16:32:55               Desc Main
                                   Document     Page 2 of 4



parties. This order memorializes the actions taken during the conference. To the extent that any

provision of this order may conflict with the terms of the Order Consolidating Adversary

Proceedings and Scheduling Status Conference and Trial (the “First Pretrial Order”), this order shall

control. It is hereby ORDERED that:

   1. The Defendant must file a written statement indicating whether the Defendant does or does

       not consent to the entry of final orders or judgments on the Plaintiffs’ complaints on or

       before May 20, 2020. See Fed. R. Bankr. P. 7012(b). Consent may be provided or withheld

       on a complete basis or on a claim-by-claim basis.

   2. Lead trial counsel for the Plaintiffs and for the Defendant must participate in an initial test of

       the videoconference technology that will be used for Trial on Wednesday, May 20, 2020

       beginning at 11:00 a.m. Zoom instructions and the meeting ID and password for the test on

       May 20 will be communicated to counsel by email on Tuesday, May 19, 2020. Depending

       on the results of that initial test, counsel may also be asked to engage in a final test of the

       technology on May 26, 2020 beginning at 10:00 a.m. (as described in ¶ C.5 of the First

       Pretrial Order).

   3. The Plaintiffs and the Defendant must notify the Court of the names and working phone

       numbers and email addresses of any witnesses who may be called to testify at Trial as soon

       as practicable. Such information may be conveyed by email to Judge Fagone’s paralegal,

       Mary Withee, at Mary_Withee@meb.uscourts.gov.

   4. Any witnesses who may testify at Trial must participate in pretrial testing of the

       videoconference technology. The Court’s IT staff will offer two opportunities for witnesses

       to engage in pretrial Zoom testing.




                                                 -2-
Case 20-01005        Doc 32   Filed 05/15/20 Entered 05/15/20 16:32:55             Desc Main
                                Document     Page 3 of 4



        a. First, any witness whose information has been provided to the Court pursuant to ¶ 3

            of this order by Monday, May 18, 2020 may participate in an initial test of the

            technology on Wednesday, May 20, 2020 beginning at 11:30 a.m. Zoom instructions

            and the meeting ID and password for the test on May 20 will be communicated to the

            persons identified as potential witnesses by email on Tuesday, May 19, 2020.

        b. Second, any witness whose information has been provided to the Court pursuant to ¶

            3 of this order by 12:00 p.m. on Friday, May 22, 2020 may participate in the final test

            of Zoom on May 26, 2020 beginning at 10:00 a.m. (as described in ¶ C.5 of the First

            Pretrial Order). Zoom instructions and the meeting ID and password for the test on

            May 26 will be communicated to the persons identified as potential witnesses by

            email no later than 5:00 p.m. on Friday, May 22.

 5. Any document that may be used solely for impeachment or rebuttal at Trial should not be

    included in the PDF file or file(s) or the Exhibit Books described in ¶ B.6. If counsel wishes

    to use a document solely for impeachment or rebuttal at Trial, counsel must be prepared to

    simultaneously email a PDF copy of the document to the Court and the witness during the

    Trial. The Zoom host will then display the document on the screen, and the Court will

    preserve a copy of the document for the record.

 6. If the parties agree to submit their dispute for decision on a stipulated record and forego the

    opportunity to examine witnesses, they must immediately notify the Court of that agreement.

    In that event:

        a. the parties may submit their stipulated record to the Court by filing a copy of the

            stipulated record on the docket of the Lead Adversary Proceeding; and




                                             -3-
 Case 20-01005       Doc 32      Filed 05/15/20 Entered 05/15/20 16:32:55        Desc Main
                                   Document     Page 4 of 4



          b. the Court will entertain oral argument from counsel during the time previously set

              aside for the Trial.

   7. The Defendant should file a notice no later than 5:00 p.m. on May 22, 2020 indicating

      whether the SBA would consent to the Court entering preliminary injunctions on the same

      terms as those set forth in the TROs but to remain in effect only from May 28, 2020 to June

      3, 2020 to provide a brief window for the Court to take the matters under advisement after

      Trial and to render a decision on the merits no later than June 3.




Date: May 15, 2020
                                            Michael A. Fagone
                                            United States Bankruptcy Judge
                                            District of Maine




                                              -4-
